Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is advised to update the specification by incorporating cross-References to related parent U.S. Patent Applications. See 37 CFR 1.78 and MPEP § 201.11.

Claim 1 is objected to because of the following informalities: 
As per claim 1, the light-emitting structure (lines 3—7) comprises:
structure A (including: a second electrode, a reflective electrode, and a light-emitting layer disposed between the second electrode and the reflective electrode), or 
structure B (including: a second electrode, a reflective electrode, a light-emitting layer disposed between the second electrode and the reflective electrode).
The present limitation of the first electrode is somewhat confusing since it raises a question of whether the first electrode limitation applies to: 
the structure B only and not to the structure A 
or 

The Examiner proposes to change: the limitation “a first electrode disposed between the light-emitting layer and the reflective electrode,” (at lines 7-8) to –-wherein the light-emitting structure further comprises a first electrode disposed between the light-emitting layer and the reflective electrode,--. 
Appropriate correction is required.

This application is in condition for allowance except for the above formal matters (specification and claim 1).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claims 1-14 are in condition for allowance since prior art of the record does not disclose applicant’s claimed structure of an electroluminescent display device, including a specific combination of:

	a light-emitting structure disposed in each of the pixels, wherein the light-emitting structure includes (a) a second electrode, a reflective electrode, and a light-emitting layer disposed between the second electrode and the reflective electrode, or (b) includes a second electrode, a reflective electrode, a light-emitting layer disposed between the second electrode and the reflective electrode, wherein the light-emitting structure further includes a first electrode disposed between the light-emitting layer and the reflective electrode,
	wherein each of the pixels includes a plurality of micro cavity areas disposed to be spaced apart from each other and one or more non-micro cavity area disposed between the micro cavity area, a combined thickness in a vertical direction of the light-emitting structure from the reflective electrode to the second electrode has a different value in the micro cavity area from that in the non-micro cavity area, and the light-emitting structure is configured to produce a micro cavity effect, and
	wherein (a) each of the second electrode and the reflective electrode is formed to be flat in the micro cavity area and at least one of the second electrode and the reflective electrode is formed to includes a non-flat surface in the non-micro cavity area or (c) each of the first electrode, the second electrode, and the reflective electrode is formed to be flat in the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 8AM-3PM, 7PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/ASHOK PATEL/Primary Examiner, Art Unit 2879